I N THE COURT OF APPEALS OF TENNESSEE

                                        EASTERN SECTI ON             FILED
                                                                        July 3, 1996

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk

ROBERT DALE COBB,                               )   C/ A NO. 03A01- 9602- CV- 00051
                                                )
       Pl a i nt i f f - Appe l l a nt ,        )   HAMBLEN LAW
                                                )
v.                                              )   HON. J OHN K. W LSON,
                                                                   I
                                                )   J UDGE
DOUGLAS R. BEI ER,                              )
                                                )
       De f e nda nt - Appe l l e e .           )   DI SM SSED
                                                         I




J . RANDALL SHELTON, M r i s t own, f or Pl a i nt i f f - Appe l l a nt .
                      or

J AMES M DAVI S, M r i s t own, f or De f e nda nt - Appe l l e e .
        .         or




                                           O P I N I O N




                                                             Fr a nks . J .




               The de t e r mi na t i ve i s s ue on a ppe a l i s whe t he r t he

a p p e a l s houl d be di s mi s s e d be c a us e t he a ppe l l a nt di d not f i l e

n o t i c e of t he a ppe a l wi t h t he c l e r k of t he a ppe l l a t e c our t

d e s i g n a t e d i n t he not i c e of a ppe a l .

               I n t he Tr i a l Cour t a ppe l l e e wa s gr a nt e d s umma r y

j ud g me nt , a nd a ppe l l a nt t i me l y f i l e d t he r e qui s i t e not i c e of

a pp e a l , e xc e pt wi t h t he c l e r k of t he a ppe l l a t e c our t .
Ap p e l l e e f i l e d a mot i on t o di s mi s s on t ha t ba s i s wi t h t hi s

Co u r t , a nd t he i s s ue ha s be e n br i e f e d a nd a r gue d.

               The Rul e s o f Appe l l a t e Pr oc e dur e s t a t e :

               ( a)     Se r vi c e o f Not i c e of Appe a l i n Ci vi l Ac t i ons -
               Not      l a t e r t ha n 7 da ys a f t e r f i l i ng not i c e of a ppe a l ,
               t he     a ppe l l a nt i n a c i vi l a c t i on s ha l l s e r ve a c op y
               of t     he not i c e of a ppe a l on c ouns e l of r e c or d of e a c h
               pa r t   y . . . a n d on t he c l e r k of t he a ppe l l a t e c our t
               de s i   gna t e d i n t he not i c e of a ppe a l .

T. R. A. P. Rul e 5 ( 1995) .

               The Rul e wa s modi f i e d i n 1984 t o r e move t he

r e qu i r e me nt o f n ot i c e t o t he a ppe l l a t e c our t , be c a us e

?t h e e xpe r i e nc e of t he a ppe l l a t e c l e r ks ha s be e n t ha t t he

r e q u i r e me nt of s e r vi ng a not i c e of a ppe a l a t t he a ppe l l a t e

l e v e l a c c ompl i s he d no vi t a l pur pos e . . . . ?         Advi s or y

Co mmi s s i on Comme nt s t o T. R. A. P. 5, 1984.               I n 1991, t he

r e qu i r e me nt o f s e r vi c e of not i c e on t he a ppe l l a t e c our t c l e r k

wa s a d de d t o t he r ul e , us i ng t he e xa c t l a ngua ge t ha t ha d be e n

i n t h e pr e - 1984 ve r s i on. T. R. A. P. Rul e 5, 1983.

               Appe l l a nt c onc e de s he di d not f i l e a c opy of t he

n o t i c e wi t h t he c l e r k of t he Cour t of Appe a l s .           Fa i l ur e t o

c o mp l y wi t h Rul e 5 me r i t s di s mi s s a l of a n a c t i on.       G. F. Pl un k

Co n s t r uc t i on Co. , I nc . v . Bar r e t t Pr ope r t i e s , I nc . , 640 S. W 2 d
                                                                                      .

2 1 5 ( Te nn. 1982) .

               I n Pl unk , t he a ppe l l a nt ha d f i l e d a not i c e of a ppe a l

wi t h t he t r i a l c our t but not wi t h t he oppos i ng c ouns e l or t h e

c l e r k of t he Cour t of Appe a l s .            The Te nne s s e e Supr e me Cour t

h e l d t ha t i t wa s pos s i bl e f or t he s e r vi c e upon t he c l e r k of

t h e a ppe l l a t e c our t t o be wa i ve d.        I d.   Thi s wa i ve r , howe ve r ,




                                                2
r e q u i r e s a s howi ng of good c a us e .                         I d.      T. R. A. P. 2 1 ; T. R. A. P.

2 1 2.

            Pl unk not e d t ha t c our t s a r e mor e ge ne r ous i n f i ndi ng g o o d

c a u s e be f or e t he t i me f or pe r mi t t i ng a n a c t t o be done ha s

e x p i r e d.       The c our t de t e r mi ne d t ha t a f t e r t he e xpi r a t i on of

t h e t i me pr e s c r i be d i n t he r ul e s ha s oc c ur r e d, a s howi ng of

g o o d c a us e ?r e qui r e s mor e t ha n a me r e good f a i t h be l i e f t ha t a

r o u t i n e of f i c e c hor e ha s be e n t i me l y pe r f or me d. ?                            I d. a t 21 8 .

Th e Co ur t we nt on t o r e j e c t c ouns e l ’ s e xc us e t ha t he s i nc e r e l y

t h o u g h t t he not i c e s of a ppe a l ha d be e n ma i l e d.

                     I n t hi s c a s e , a c c or di ng t o hi s br i e f , Appe l l a nt

f a i l e d t o s e r ve t he a pp e l l a t e c l e r k due t o ?i na dve r t e nc e , t h e

r e q u i r e me nt of T. R. A. P. Rul e 5( a ) be i ng ove r l ooke d. ?                                    No c a s e s

s e e k i n g t o a voi d di s mi s s a l be c a us e of a l a wye r ’ s mi s r e a di ng o f

T. R. A. P. Rul e 5 ha s be e n c a l l e d t o our a t t e nt i on.                                    Howe ve r ,

t h i s e xc us e ha s be e n pr of f e r e d f or r e l i e f unde r T. R. C. P. Ru l e

60.         I n Ki l by v . S i v l e y , 745 S. W 2d 284 ( Te nn. App. 1987) .
                                                  .

Pl a i n t i f f ’ s a t t or ne y e r r one ous l y f ol l owe d t he a ppe a l

p r o c e d ur e s of T. R. A. P Rul e 12 i ns t e a d of T. R. A. P. Rul e 3 a n d

f i l e d a n a ppe a l wi t h t h e c l e r k of t he Cour t of Appe a l s i ns t e a d

      1
           T. R. A. P .    2 r e a ds :

      Fo r g o o d c a u s e , i n c l u d i n g t h e i n t e r e s t o f e x p e d i t i n g d e c i s i o n u p o n a n y
      ma t t e r , t h e S u p r e me Co u r t , Co u r t o f Ap p e a l s , o r Co u r t o f Cr i mi n a l
      Ap p e a l s ma y s u s p e n d t h e r e q u i r e me n t s o r p r o v i s i o n s o f a n y o f t h e s e r u l e s
      i n a p a r t i c u l a r c a s e o n mo t i o n o f a p a r t y o r o n i t s mo t i o n a n d ma y o r d e r
      p r o c e e d i n g s i n a c c o r d a n c e wi t h i t s d i s c r e t i o n , e x c e p t t h a t t h i s r u l e
      s h a l l n o t p e r mi t t h e e x t e n s i o n o f t i me f o r f i l i n g a n o t i c e o f a p p e a l
      p r e s c r i b e d i n Ru l e 4 , a n a p p l i c a t i o n f o r p e r mi s s i o n t o a p p e a l p r e s c r i b e d
      i n Ru l e 1 1 , o r a p e t i t i o n f o r r e v i e w p r e s c r i b e d i n Ru l e 1 2 .

      2
          T. R. A. P .    21 ( b)   r e a ds :

      F o r g o o d c a u s e s h o wn t h e a p p e l l a t e c o u r t ma y e n l a r g e t h e t i me p r e s c r i b e d
      b y t h e s e r u l e s o r b y i t s o r d e r f o r d o i n g a n y a c t , o r ma y p e r mi t a n a c t
      t o b e d o n e a f t e r t h e e x p i r a t i o n o f s u c h t i me ; b u t t h e c o u r t ma y n o t
      e n l a r g e t h e t i me f o r f i l i n g a n o t i c e o f a p p e a l p r e s c r i b e d i n Ru l e 4 , a n
      a p p l i c a t i o n f o r p e r mi s s i o n t o a p p e a l p r e s c r i b e d i n Ru l e 1 1 , o r a
      p e t i t i o n f o r r e v i e w p r e s c r i b e d i n Ru l e 1 2 .

                                                               3
o f t h e Tr i a l Cour t .              Thi s Cour t de t e r mi ne d t ha t t hi s t ype o f

e r r o r di d not c ons t i t ut e a ?mi s t a ke ? t ha t c oul d j us t i f y

T. R. C. P. Rul e 6 0 r e l i e f .                The r a t i ona l e wa s :

                   The me r e f a c t t ha t a l a wye r i s i gnor a nt of t he r ul e s
                   or mi s t a ke nl y r e a ds t he r ul e s i s not wi t hi n i t s e l f
                   r e a s on t o i nvoke Rul e 60. 02( 1) , Te nn. R. Ci v. P.         To
                   gr a nt r e l i e f i n e ve r y c a s e whe r e a l a wye r i s
                   mi s t a ke n a bout t he r ul e s or i s ne gl i ge nt i n r e a di n g
                   t he r ul e s woul d e ma s c ul a t e t he r ul e s pe r t a i ni ng t o
                   f i l i ng of not i c e of a ppe a l .

I d. a t 287;            al s o s e e H. D. Edge mon Cont r ac t i ng Co. , I nc . v .

Ki n g , 803 S. W 2d 220, 222 ( Te nn. 1991) .
                 .

                   Thi s t ype of e r r or doe s not c ons t i t ut e ?good c a us e . ?

S e e Ki l by .        The r e qui r e me nt s of T. R. A. P. Rul e 5 a r e r e a d

s t r i c t l y, Pl unk .          I n a dd i t i on, t h e f i l i ng of not i c e wi t h t he

a p p e l l a t e c our t c l e r k wa s c ons i de r e d i mpor t a nt e nough t o

wa r r a n t i t s be i ng br ought ba c k a s a r e qui r e me nt i n T. R. A. P.
             3
Ru l e 5 .        Gi ve n t he s e c ons i de r a t i ons , t he ba s i s a dva nc e d doe s

n o t c ons t i t ut e c a us e t o i nvoke a wa i ve r of t he r e qui r e me nt

u n d e r Rul e 2, Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e .

                   W di s mi s s t he a ppe a l a nd r e ma nd a t a ppe l l a nt ’ s
                    e

c os t .




                                                                     ________________________
                                                                     He r s c he l P. Fr a nks , J .


CONCUR:



    3
     P r o f e s s o r S o b i e s k i i n h i s Pr o c e d u r a l De t a i l s o f t h e Pr o p o s e d Te n n e s s e e
    Ru l e s o f Ap p e l l a t e Pr o c e d u r e , Te n n e s s e e La w Re v i e w Vo l . 4 6 , # 1 , p . 1 ,
    ( 1978) not e s t ha t s e r vi c e of t he not i c e of appe a l on t he cl e r k of t he
    a ppe l l a t e cour t advi s e s t ha t cour t of t he pende nc y of t he appe a l and
    p e r mi t s i t t o a s s u me s u p e r v i s i o n o f t h e a p p e a l , wh i c h c o mp o r t s wi t h t h e
    ABA S t a n d a r d s Re l a t i n g t o t h e Ap p e l l a t e Co u r t s .

                                                            4
_ _ _ _ _ ______________________
Ho u s t on M Godda r d, P. J .
              .




_ _ _ _ _ ______________________
Ch a r l e s D. Sus a no, J r . , J .




                                        5